Judgments, Supreme Court, New York County (Carol Berk-man, J.), rendered June 25, 2003, convicting defendant, upon his pleas of guilty, of burglary in the second degree, attempted burglary in the second degree and criminal possession of stolen property in the fourth degree (two counts), and sentencing him, as a second violent felony offender, to concurrent terms of 9 years, 7 years, 2 to 4 years and 2 to 4 years, respectively, unanimously affirmed.
After sufficient inquiry, the court properly denied defendant’s request to withdraw his guilty plea without appointing new *286counsel. Defendant received effective and conflict-free representation at sentencing. His assertion that his attorney misled him as to the terms and consequences of his plea was contradicted by the thorough plea allocution and was patently meritless. Accordingly, there was no conflict of interest requiring new counsel (see People v Cruz, 309 AD2d 508 [2003], lv denied 1 NY3d 570 [2003]; People v Senghor, 248 AD2d 299 [1998], lv denied 92 NY2d 905 [1998]; see also Hines v Miller, 318 F3d 157, 162-164 [2003], cert denied 538 US 1040 [2003]).
We perceive no basis for reducing the sentence. Concur— Tom, J.R, Andrias, Ellerin, Gonzalez and Catterson, JJ.